Citation Nr: 1019162	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  06-34 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for coronary artery 
disease, status post myocardial infarction, secondary to the 
service connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk 




INTRODUCTION

The Veteran served on active duty from September 1969 to 
March 1972 and from June 1972 to September 1977.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a September 2005 rating decision 
of the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This matter was previously before the Board in May 2008 when 
the Board denied entitlement to service connection for 
coronary artery disease status post myocardial infarction due 
to herbicide exposure on a direct basis but remanded for 
further development entitlement to service connection as 
secondary to the service-connected diabetes mellitus.  After 
completing the requested development to the extent possible, 
a January 2010 supplemental statement of the case denied the 
claim, which was then returned to the Board for further 
appellate consideration.  The Board finds that the there has 
been substantial compliance with its May 2008 remand.  
Therefore, the Board will proceed to adjudicate the appeal.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  The competent medical evidence shows the currently 
demonstrated coronary artery disease to be as likely as not 
aggravated by the service connected diabetes mellitus.  


CONCLUSION OF LAW

With resolution of all reasonable doubt in the Veteran's 
favor, the criteria for service connection for coronary 
artery disease, status post myocardial infarction, secondary 
to the service connected diabetes mellitus are met.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.102, 3.303, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) defines VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 FR 
23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Given the favorable disposition of the claim for service 
connection for coronary artery disease status post myocardial 
infarction, secondary to the service connected diabetes 
mellitus, the Board finds that all notification and 
development actions needed to fairly adjudicate the claim 
have been accomplished.   

Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a Veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the Veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310.

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
Veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought.  See Jones v. Brown, 7 Vet. App. 134 
(1994).  

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 
2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310).  The new regulation appears to place additional 
evidentiary burdens on claimants seeking service connection 
based on aggravation; specifically, in terms of establishing 
a baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
Veteran's appeal was already pending when the new provisions 
were promulgated, the Board will consider this appeal under 
the law in effect prior to October 10, 2006.  See, e.g., 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new 
regulations cannot be applied to pending claims if they have 
impermissibly retroactive effects).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Background

The Veteran asserts that his coronary artery disease is a 
result of his service-connected diabetes mellitus.

The record shows that entitlement to service connection for 
diabetes mellitus was established in an September 2005 rating 
decision.  A 20 percent evaluation was assigned for this 
disability.  Furthermore, the evidence establishes that the 
Veteran has coronary artery disease.  The sole question that 
remains is whether or not the Veteran's coronary artery 
disease developed or was aggravated by his service connected 
diabetes mellitus.  

As this is a medical question that can only be answered by 
competent medical professionals, the most relevant evidence 
is the medical opinion that was obtained.  Therefore, the 
Board will examine the medical opinion to see if it 
establishes a relationship between the Veteran's service 
connected diabetes mellitus and his coronary artery disease.

The May 2008 BVA decision remanded for a VA examination and 
opinion to determine whether it was at least as likely as not 
that the Veteran's coronary artery disease was proximately 
due to or the result of the service connected diabetes 
mellitus, as well as whether there had been any increase in 
the severity of the coronary artery disease that was 
proximately due to or the result of the service connected 
diabetes mellitus. 

In the December 2009 VA examination, the examiner stated that 
while the coronary artery disease could not be attributed to 
the diabetes mellitus without resorting to mere speculation, 
it was at least as likely as not that the diabetes mellitus 
had contributed to an increase in the severity of the 
coronary artery disease.  The examiner stated that coronary 
artery disease is a well established vascular complication of 
diabetes mellitus and that diabetes is a well known chronic 
medical condition and a risk factor for coronary artery 
disease.  The examiner further stated that the Veteran's 
diabetes had led to a worsening of the vascular disease 
through the years.  

Analysis

The Board finds that criteria for entitlement to service 
connection for coronary artery disease status post myocardial 
infarction, secondary to the service connected diabetes 
mellitus are met.  

While the examiner stated that he could not state that the 
Veteran's service connected diabetes mellitus was the cause 
of the Veteran's coronary artery disease, he stated that it 
was at least as likely as not that the diabetes mellitus had 
aggravated the coronary artery disease.

The Board acknowledges that in the January 2010 the RO denied 
entitlement to service connection for coronary artery disease 
status post myocardial infarction, secondary to the service 
connected diabetes mellitus due to the fact the baseline 
severity of the non-service connected coronary artery disease 
had not been established by medical evidence before the onset 
of the aggravation.  38 C.F.R. § 3.310.  The Board notes that 
the Veteran filed his claim in September 2005 and that 
regulation the RO is applying was not codified until October 
2006, while the claim was still pending, so as was noted 
above the Board will apply the previous criteria and under 
that criteria the Veteran's claim is granted.  See, e.g., 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new 
regulations cannot be applied to pending claims if they have 
impermissibly retroactive effects).

The Board finds that the May 2008 VA examining physician 
provided a clear explanation and basis for a finding on the 
issue of the service connected diabetes mellitus and the 
aggravation of the Veteran's coronary artery disease.  


ORDER

Service connection for coronary artery disease, status post 
myocardial infarction, secondary to diabetes mellitus, type 
II is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


